Exhibit 10.1
July 9, 2009
Martin J. Wygod
c/o HLTH Corporation
669 River Drive
Elmwood Park NJ 07407
Dear Marty:
Reference is made to (i) the Amended and Restated Employment Agreement between
you and HLTH Corporation (“HLTH”) dated August 3, 2005, as previously amended on
each of February 1, 2006, December 1, 2008 and December 29, 2008 (as so amended,
the “Employment Agreement”) and (ii) the Agreement and Plan of Merger dated
June 17, 2009 between WebMD Health Corp. (“WebMD”) and HLTH.
Section 4(f) of the Employment Agreement currently contemplates that your
employment would terminate and you would serve as a Non-Executive Chairman of
the Board of the surviving company upon consummation of the transactions
contemplated by the Merger Agreement. HLTH and WebMD, however, believe that it
is in the best interests of the surviving company and its stockholders that you
continue to carry out the duties and responsibilities of an executive officer
and that you continue as an employee following the closing. You have agreed to
continue to serve in the capacity of Executive Chairman of the Board following
the consummation of the merger, subject to the terms of this Amendment.
Accordingly, the Employment Agreement is hereby amended as follows:

1.   Amendment to Base Salary. Section 2.1 of the Employment Agreement is hereby
amended by inserting the following sentence immediately after the first sentence
of such section: “Upon consummation of the Merger (as defined in Section 4(f)
below), Executive’s base salary shall be $120,000 per annum.”

2.   Amendment to Section 4(f). Section 4(f) of the Employment Agreement is
hereby amended in its entirety to read as follows:       “(f) Upon the
consummation of the transactions (the “Merger”) contemplated by the Agreement
and Plan of Merger dated June 17, 2009 between WebMD Health and the Company (the
“Merger Agreement”), the Executive shall continue as an employee, executive
officer and Chairman of the Board of WebMD Health, as the surviving company in
the Merger. Notwithstanding anything to the contrary contained in this
Agreement, the Executive will be entitled to the payments and other benefits
specified in Sections 5.3(a)(i), (ii) and (iii) below in accordance with, and
payable as provided in, the

 



--------------------------------------------------------------------------------



 



    terms of such subsections, subject to Section 5.8 and the provisos at the
end of Section 5.3(a), at such time as the Executive’s employment terminates for
any reason or no reason, whether by WebMD Health or the Executive. The payments
under Section 5.3(a)(i) and (ii) will be calculated as if the Executive’s
employment was terminated without Cause immediately prior to the consummation of
the Merger. For the sake of clarity, (i) the annual base salary for purposes of
calculating the severance benefit in Section 5.3(a)(i) is $975,000 and (ii)
assuming that the consummation of the Merger occurs in 2009, the Applicable
Bonus Amount (as defined in Section 5.3(a)(ii)) shall be $933,333.34 (the
average of the annual bonuses for 2006, 2007 and 2008). During the period in
which the Executive is serving as Chairman, his equity compensation will remain
outstanding and continue to vest and the provisions of Sections 4 and 5 will
continue to apply at such time as his employment terminates and/or the
occurrence of a Change of Control.”   3.   No Consulting Services.
Notwithstanding anything to the contrary contained in the Employment Agreement,
you shall not be required to perform any consulting services to HLTH or WebMD in
the event of any termination of your employment. Accordingly, the second and
third sentences of Section 5.3(a) are hereby deleted and replaced with the
following:       “If the Company terminates the Employment Period without Cause,
the Company shall have the following obligations to Executive during the period
commencing on the date of termination and ending on the third anniversary
thereof (the “Payment Period”).       In addition, all references to the
“Consulting Period” or the “Applicable Period” shall be deemed references to the
“Payment Period” and Section 5.3(c) is hereby deleted in its entirety.   4.  
Amendment to Section 5.4(c). The last sentence of Section 5.4(c) is hereby
amended by deleting the last word “Code” and replacing it with “Internal Revenue
Code of 1986, as amended (the “Code”)”   5.   Effect on the Employment
Agreement. Except as set forth herein, the Employment Agreement remains in full
force and effect. All references to the Employment Agreement shall be deemed
references to the Employment Agreement as amended hereby.

-2-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment as of July 9, 2009.

                                  HLTH CORPORATION    
 
                   
 
          By:         /s/ Lewis H. Leicher
 
Lewis H. Leicher    
 
              Senior Vice President    
 
                   
 
                   /s/ Martin J. Wygod
 
   
 
              Martin J. Wygod     ACKNOWLEDGED AND                
AGREED
                   
 
                    WEBMD HEALTH CORP.                
 
                   
By:
        /s/ Douglas W. Wamsley                
 
 
 
Douglas W. Wamsley                
 
  Executive Vice President                

-3-